Citation Nr: 9914936	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  94-14 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether the initial assignment of a 50 percent disability 
rating for post-traumatic stress disorder (PTSD) was proper.  

2.  Entitlement to a permanent and total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1968 to November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's PTSD is manifested by depression, anxiety, 
outbursts of anger, extreme irritability, suicidal and 
homicidal ideation, persistent auditory hallucinations, 
memory loss, an inability to concentrate, sleep impairment, 
and severe social isolation.  The symptoms have been largely 
unresponsive to treatment.  

3.  The veteran's PTSD is productive of total social and 
industrial impairment.  


CONCLUSION OF LAW

Effective June 15, 1995, the criteria for a 100 percent 
disability rating for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 
4.130, Diagnostic Code 9411 (1998); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 61 Fed. Reg. 52,695 (1996) 
(codified at 38 C.F.R. pt. 4). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
rating is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed to address the issue at hand.

The Board notes that, in a recent case, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") found a distinction between an 
appeal from a initial rating and a claim for an increased 
rating, such that the appeal and the increase claim require 
different legal and procedural treatment.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Although in this case the 
veteran did appeal the initially assigned rating for PTSD 
such that the Board would normally be required to remand the 
matter for additional RO action, the Board finds that a 
remand is unnecessary in light of the following discussion.  
A referral to the RO to remedy a due process defect 
concerning entitlement to TDIU is similarly unnecessary.  


Factual Background

The veteran submitted a claim for service connection for PTSD 
in June 1995.  VA records showed that the veteran was 
hospitalized in mid June.  He was afraid that he would hurt 
his former supervisor.  He also reported having nightmares of 
withdrawal while in service, feeling depressed, and hearing 
voices that asked him to kill.  During the hospitalization, 
he was treated with Haldol.  The diagnosis at discharge was 
nonspecified psychotic disorder.  The veteran was not cleared 
to return to work until further evaluation.  

In July 1995, the veteran underwent a VA psychiatric 
examination.  He reported engaging in combat activity in 
service in Vietnam.  He isolated himself, avoiding 
socialization with persons other than his children.  He was 
divorced but lived with a girlfriend.  He was employed full-
time as a truck driver.  The veteran related that he suffered 
from random nightmares and other intrusive thoughts, as well 
as severe startle reactions and problems with extreme anger.  
Mental status examination was remarkable for depression with 
dejected affect.  The diagnosis was PTSD.

A VA social survey also done in July 1995 also indicated that 
the veteran was employed.  However, he had great difficulty 
relating to co-workers.  He almost exploded at a former 
supervisor who used to pick on him for fun.  He preferred to 
work alone or outdoors.  He had intrusive thoughts that 
interfered with concentration.  He slept on average four 
hours a night.     

In an August 1995 rating decision, the RO established service 
connection for PTSD and awarded a 30 percent disability 
rating.  The veteran timely appealed the assignment of that 
rating. 

A VA intake assessment completed in November 1995 indicated 
that the veteran initially presented to a Vet Center in 1983 
and briefly attended therapy.  He returned in June 1995 
reporting increased symptomatology, including nightmares and 
intrusive thoughts, hypervigilance, depressed mood, anxiety, 
extreme irritability, loss of energy, feelings of isolation, 
and emotional numbing with an inability to maintain personal 
relationships.  He had extreme stress at work with conflict 
with a supervisor.  He was currently receiving VA psychiatric 
care and was quite concerned about his emotional well being.  
The veteran was unmarried but had a girlfriend, with whom he 
got along well.  He also had a good relationship with his 
children.  He had recently resigned from his employment as a 
truck driver.  He felt he was pushed into resigning.  Mental 
status examination was significant for pressured speech, 
depressed mood, anxious and dejected affect, periodic 
suicidal and homicidal ideation without plan, and reported 
auditory hallucinations under times of extreme stress.  The 
social worker noted that the veteran's rating on the suicide 
scale placed him at high risk of lethality.  The diagnosis 
was chronic and severe PTSD.  The social worker commented 
that the combination of the veteran's symptoms and work-
related stress seriously impaired the veteran's industrial 
adaptability and his ability to maintain favorable personal 
and professional relationships.  He noted that the veteran 
was beginning treatment with the PTSD Treatment Team and was 
expected to remain in treatment indefinitely.  

An addendum dated in December 1995 indicated that the veteran 
continued to have intrusive, arousal, and avoidant symptoms 
of PTSD that were disabling.  He was unable to sustain 
relationships due to social isolation and now reclusion.  
Work adjustment had been marginal and was affected by lack of 
concentration and sleep disturbance.  He retained homicidal 
ideation without plan.  In addition, he still had auditory 
hallucinations, though he no longer responded to them with 
the help of medication.  The author related the opinion that 
the veteran was unable to sustain gainful employment for the 
foreseeable future.  This opinion was reiterated in progress 
notes dated in February 1996.     

The veteran was voluntarily hospitalized in February 1996 for 
alcohol and drug use.  Intake notes showed that he was 
homeless and unemployed.  Mental status examination at 
admission revealed depressed mood, flat affect, and 
monotonous, non-spontaneous speech.  He was detoxified and 
started on medication and therapy.     

With his March 1996 substantive appeal, the veteran submitted 
a letter from P.J. Shanahan, M.D., dated in March 1996, 
concerning the veteran's request for disability retirement.  
Dr. Shanahan had reviewed the veteran's medical records and 
determined that the veteran was suffering from chronic, 
severe, and currently disabling PTSD.  Symptoms included 
flashbacks, psychotic episodes, memory losses, an inability 
to concentrate, constant fear, and prolonged dissociative 
episodes.  The veteran had not responded well enough to 
treatment to consider any return to useful work.  Dr. 
Shanahan concluded that the evidence strongly supported 
immediate disability retirement as the veteran was not likely 
to recover in the foreseeable future.  An April 1996 letter 
from the Office of Personnel Management indicated that the 
veteran's request for disability retirement had been 
approved.  

The veteran testified at a personal hearing in May 1996.  He 
related that he was approved for disability retirement from 
federal employment after 22 years of government employment.  
He last worked in July 1995.  He had several incidents at 
work with his supervisor.  He had to quit driving a truck due 
to an inability to concentrate.  The veteran spent most of 
his time alone.  He went to the Vet Center for therapy two or 
three times a week and to a VA facility once a month.  He was 
also taking prescription medication.  

VA outpatient progress notes dated in August 1996 indicated 
that the veteran was not responding to treatment.  He 
continued to be isolative and to have outbursts of anger.  
His family was afraid of him.  He was unable to cope with 
stress.  In addition, the veteran had active problems with 
alcohol.  The author commented that the veteran was not able 
to perform work in a normal competitive environment.  The 
author concluded that the veteran was permanently and totally 
disabled.   

The veteran submitted a letter from VA physician dated in 
October 1996.  The letter indicated that the veteran suffered 
from PTSD with symptoms including flashbacks and nightmares, 
intrusive recollections, restricted affect, lost interest in 
activities, difficulty sleeping, outbursts of anger, and 
difficulty concentrating.  The doctor indicated that the 
veteran was incapable of regular employment even with 
treatment and that he was not expected to be able to 
financially support himself for the foreseeable future.  The 
same physician provided a similar letter in November 1996.

In January 1997, the veteran was hospitalized for feelings of 
increased stress and homicidal thoughts.  He was easily 
paranoid with a labile affect.  During the admission, the 
veteran's anger and anxiety were relieved with medication.  
At discharge, mental status examination revealed no homicidal 
ideation.  

In March 1997, the veteran was admitted to a VA long-term 
PTSD treatment program.  At admission, he reported having 
depression, paranoia, rage, intrusive thoughts, and feelings 
of guilt.  His substance use increased greatly since the 
onset of PTSD.  On examination, the veteran was emotionally 
intense.  Affect was depressed and anxious.  He retained 
fixed ideas of reference and impulses related to his prior 
employer.  He had a history of suicidal and homicidal 
ideation.  He complained of problems with concentration and 
immediate recall.  During the hospitalization, the veteran 
participated in therapy and continued his medications.  
Although his symptoms improved, he was still depressed at 
discharge.  It was noted that a return to competitive, 
gainful employment was unlikely in view of the chronicity and 
severity of his on-going symptoms.  

In an August 1997 rating decision, the RO awarded a 50 
percent disability rating effective from June 1995, with a 
temporary period of a total rating for the duration of the 
veteran's recent hospitalization.  The veteran continued to 
disagree with the assigned rating.  

In June 1998, the veteran was afforded a VA examination.  He 
lived with his brother, attended PTSD groups, and saw his 
daughter, but had no other social interaction.  He had 
nightmares when he tried to sleep at night.  His children 
were afraid of him because of past violence.  He was angry 
most of the time and had continued to have homicidal 
thoughts.  He also suffered episodes of severe anxiety.  The 
examiner commented that the veteran presented with a slovenly 
appearance.  He related having deficits of reading 
comprehension and concentration.  He had daily homicidal 
ideation and occasional suicidal ideation.  The veteran was 
very dysphoric, isolative, and irritable.  His mood was 
labile.  He cried during the interview.  He reported poor 
modulation of affect and impulses.  The examiner commented 
that the veteran's retention of a gun at home demonstrated 
poor judgment.  His insight was limited.  The veteran did not 
appear to have retained or implemented any of the information 
gained during the in-patient PTSD program.  

The veteran was again hospitalized at a VA facility for about 
two weeks in April 1998.  He indicated that he was about to 
lose control of his emotions.  Mental status examination was 
significant for tension and depression.  It was noted that he 
reconstituted quickly after treatment including group therapy 
and medication.         


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(rule in Francisco v. Brown, 7 Vet. App. 55 (1994), that the 
present level of disability is of primary importance in a 
claim for an increased rating, does not apply when the 
veteran appeals the initial disability rating assigned).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's PTSD is currently rated as 50 percent disabling 
under Diagnostic Code (Code) 9411, PTSD.  During the pendency 
of the veteran's appeal, VA promulgated new regulations 
amending the rating criteria for mental disorders, effective 
November 7, 1996.  See 61 Fed. Reg. 52,695 (1996) (codified 
at 38 C.F.R. pt. 4).  Generally, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The Board notes that, in its December 1996 supplemental 
statement of the case and thereafter, the RO considered the 
amended version of the regulations.  Accordingly, the Board 
may similarly consider each version of the regulations 
without determining whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Under the previous version of the regulations, a 50 percent 
rating is warranted when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and when by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is in order when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired, and when the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; and when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9411 (in effect prior to 
November 7, 1996). 

Under the amended regulations, a 50 percent rating will be 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is appropriate when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
rating is in order when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Code 9411 (1998).

Considering the evidence of record, the Board finds that the 
evidence supports entitlement to a 100 percent disability 
rating for PTSD under either version of the rating criteria.  
The veteran's PTSD is manifested by symptoms such as 
depression, anxiety, outbursts of anger, extreme 
irritability, memory loss, an inability to concentrate, sleep 
impairment, suicidal and homicidal ideation with persistent 
auditory hallucinations, and severe social isolation.  
Although medical records show improvement during 
hospitalizations, the symptoms have otherwise been largely 
unresponsive to treatment.  In addition, medical personnel 
have repeatedly opined that the veteran was unable to return 
to gainful employment and would be so disabled for the 
foreseeable future.  Accordingly, the Board finds that the 
evidence supports entitlement to a 100 percent schedular 
disability rating for PTSD, effective June 15, 1995.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.130, Code 9411 (1998); 38 C.F.R. § 4.132, Code 9411 (1996).  

Because a 100 percent schedular rating is granted, the issue 
of entitlement to TDIU is moot and will not be addressed.  


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 100 percent disability 
rating for PTSD is granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


